--------------------------------------------------------------------------------

Exhibit 10.5


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This First Amendment To Employment Agreement (this "Amendment") is entered into
this 28th day of November, 2008 (the "Effective Date"), by and between Brion D.
Umidi ("Executive") and ReGen Biologies, Inc. (the "Company").


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of March 23, 2004 (the "Employment Agreement"); and


WHEREAS, the Company and Executive desire to revise certain provisions of the
Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Amendment, the Company and the Executive hereby agree that the
Employment Agreement is hereby amended as follows:


1.      Section 5(b) is hereby replaced in its entirety with the following:


(b)     Without Cause. Notwithstanding any other provision of this Agreement,
the Company may terminate Executive's employment and this Agreement without
cause by providing Executive ninety (90) days advance written notice, provided
that in the event of such termination.  Executive shall be entitled to exercise
vested stock options in accordance with their terms (but with an extension of
twelve (12) months of the period within which such options must be exercised), a
lump sum payment of six (6) months of salary to be paid within thirty (30) days
after termination and continuation of his Company-paid health and other welfare
benefits for six (6) months.  Solely for purposes of determining the vested
percentage of the Executive Grants at the time of such termination. Executive
shall be deemed to have continued employment with the Company for six (6) months
beyond the termination date,


2.     Section 5(c) is hereby replaced in its entirety with the following:


(c)     Material Change in Responsibilities. Notwithstanding any other provision
of this Agreement, should the Company materially reduce Executive's authority,
duties or responsibilities, Executive shall have thirty (30) days to provide the
Company written notice of his objection to such reduction.  The Company shall
thereafter be afforded thirty (30) days from receipt of such notice to respond
to and cure Executive's objection(s).  Should the Company fail to restore
Executive's authority, duties and responsibilities in full during this thirty
(30) day period, Executive shall be entitled to resign and such resignation for
purposes of salary and benefit continuation, and vesting, shall be treated as a
termination without cause as defined in Section 5(b).


3.     Sections 5(d) and 6(c) are hereby deleted.

 
 

--------------------------------------------------------------------------------

 

4.     The following new Sections 14 and 15 are hereby added:


14.     Offset.   Executive hereby acknowledges and agrees that in the event
that he receives and has the right to retain any payment pursuant to that
certain Escrow Agreement between the Company and Sun Trust Bank dated June 27,
2008. that such amounts shall be offset against any obligation of the Company to
pay a lump sum cash payment to Executive pursuant to Sections 5 - 7 of this
Agreement.


15.     § 409A Compliance. The parties to this Agreement intend that no benefit
hereunder shall be treated as nonqualified deferred compensation for purposes of
Section 409 A of the Internal Revenue Code of 1986. as amended, and agree that
this Agreement shall be so interpreted.


5.     In all other respects, the Employment Agreement shall continue in full
force and effect and the parties' rights and obligations shall be governed by
the terms of the Employment Agreement as modified herein. To the extent that any
conflict may exist between any term or provision of this Amendment and any term
or provision of the Employment Agreement, such term or provision of this
Amendment shall control,


IN WITNESS WHEREOF, the parties have executed this Amendment on the Effective
Date set forth above.





   
ReGen Biologics
     
/s/ Brion D. Umidi
 
/s/ Gerald E. Brisbee, Jr.
BRION D. UMIDI
         
By:
Gerald E. Brisbee, Jr.
           
Its:
Chairman and CEO

 
  

--------------------------------------------------------------------------------